Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  156445                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 156445
                                                                   COA: 332081
                                                                   Wayne CC: 15-005481-FH
  JOEL EUSEVIO DAVIS,
             Defendant-Appellant.
  _____________________________________/

         By order of May 4, 2018, the application for leave to appeal the July 13, 2017
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Davis (Docket No. 156406) and People v Price (Docket No. 156180).

         On order of the Court, we VACATE that part of our May 4, 2018 order that held
  this application in abeyance for People v Price (Docket No. 156180). People v Davis
  (Docket No. 156406) having been decided on March 22, 2019, ___ Mich ___ (2019), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2019
           a0319
                                                                              Clerk